OH CERTIORARI.Demand on agreement, must state it to be mutual.The state of demand before the justice, was as follows:This state of demand was objected to, as insufficient to support an action; for that the agreement of Abigail Eldridge, the plaintiff below, to sell her right, could not bind Scott, the defendant, unless he agreed to purchase [115] the right of her. The state of demand, ought, therefore, to have set out an agreement on the part of Scott to purchase the right to pay the twenty dollars for it, for which defect in the state of demand, the court reversed the judgment.